Citation Nr: 0106375	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
there were two issues originally certified for appeal: (1) 
entitlement to service connection for tinnitus and (2) 
entitlement to an increased evaluation for low back strain.  
The claims file reflects that the veteran did appeal both 
these issues.  However, the record also shows that the 
veteran appeared at a personal hearing on March 3, 1999, and 
specifically stated that a twenty percent evaluation would 
resolve his appeal for an increased rating for low back 
strain.  The hearing officer granted an increased evaluation 
to twenty percent in March 1999. The Board further notes that 
in January 2000, the veteran's representative included the 
increased rating for low back strain as an issue on 
Department of Veterans Affairs (VA) Form 646 (statement of 
accredited representation in appealed case).  However, the 
statement of the representative does not negate the clearly 
expressed withdrawal of the appeal, nor does it serve to 
reinstate the appeal.  Therefore, the entitlement to an 
increased evaluation for low back strain is not before the 
Board for appellate review.

The Board further notes that when the veteran filed a 
substantive appeal of the issue of entitlement to service 
connection for tinnitus, the veteran included a notice of 
disagreement on the issue of entitlement to an increased 
rating for left ear hearing loss, currently evaluated at zero 
percent.  The claims file reflects that the regional office 
(RO) furnished the veteran with a statement of the case 
regarding the tinnitus; however, the claims file does not 
reveal that the RO ever furnished the veteran with a 
statement of the case regarding the increased rating for left 
ear hearing loss.  Accordingly, while the Board has 
jurisdiction of this matter, it is required to remand this 
issue for the issuance of a statement of the case.  Malincon 
v. West, 12 Vet. App. 238 (1999).



FINDING OF FACT

The evidence submitted in support of the claim for service 
connection for tinnitus establishes a nexus between current 
tinnitus and service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

Service medical records reveal that an initial audiological 
examination was performed on the veteran in November 1966 for 
his enlistment.   The examination revealed pure tone 
thresholds of zero or five decibels (dB) in both ears except 
in the left ear at 4000 Hertz (Hz).  The pure tone threshold 
for the left ear at 4000 Hz was 35 dB.  Service medical 
records reflect that the veteran was a jet engine mechanic, 
whose primary work area was on the flight line.  Two 
audiological examinations were performed on the same day in 
December 1969.  The first examination showed that pure tone 
thresholds for the left ear were 25 dB at 500 Hz, 15 dB at 
1000 and 2000 Hz, 20 at 3000 Hz and 40 at 4000 Hz.  The 
examination showed the right ear had pure tone thresholds of 
30 dB at 500 Hz, 25 at 1000 Hz, 15 at 2000 Hz, 25 at 3000 Hz 
and 20 Hz at 4000 Hz.  The second test taken approximately 45 
minutes later, revealed similar but slightly higher 
thresholds.  Service medical records reveal one more 
audiologic examination taken in August 1970.  The examination 
showed the left ear had pure tone thresholds of 10 dB at 500 
Hz, 15 dB at 1000 and 2000 Hz, 25 dB at 3000 Hz and 40 dB at 
4000 Hz.  The pure tone thresholds recorded for the right ear 
range from zero to 15 dB at levels of 500, 1000, 2000, 3000 
and 4000 Hz.

Post-service medical records reveal that the Department of 
Veterans Affairs Medical Center (VAMC), Boise, Idaho, 
performed audiological examinations of the veteran in August 
1998 and July 1999.  The medical history given at the August 
1998 examination revealed that the veteran had experienced 
constant bilateral tinnitus with an unknown date of onset.  
The veteran denied any history of occupational or hobby 
related noise exposure except for military noise exposure 
from jet engines.  The August 1998 examination revealed pure 
tone thresholds in the right ear ranging from five to 20 dB 
between 500 and 4000 Hz.  The pure tone thresholds in the 
left ear were 15 dB at 500 and 1000 Hz, 40 dB at 2000 Hz, 50 
dB at 3000 Hz and 70 dB at 4000 Hz.  The VAMC recorded the 
same medical history of bilateral tinnitus in July 1999, 
except that the tinnitus was worse in the left ear.  Again, 
the veteran could not relate any details regarding the onset.  
The pure tone thresholds were slightly higher in July 1999.  
The thresholds for the right ear at 1000, 2000, 3000 and 4000 
Hz averaged 21 dB.  The thresholds for the left ear were 15 
dB at 1000 Hz, 45 dB at 2000 Hz, 65 dB at 3000 Hz and 75 dB 
for 4000 Hz.  The average of these thresholds was 50 dB.



II. Analysis

The Board notes that the veteran met the disability criteria 
for hearing under 38 C.F.R. § 3.385 (2000) in each 
audiological examination he underwent during his period of 
active service.  He continues to meet the disability criteria 
in § 3.385 through his post-service audiological 
examinations.  His service occupation and duty location, jet 
engine mechanic positioned on the flight line, indicates that 
this veteran endured continuous or frequent noise exposure 
while in the service.  Although the record does not reflect 
any complaint of tinnitus until August 1998, tinnitus is a 
wholly subjective disability that a lay party is competent to 
report.  Moreover, tinnitus commonly has its origins in the 
type of acoustic trauma the veteran experienced in service 
that led to his service-connected hearing disability.  In 
sum, the record demonstrates that the veteran clearly 
experienced acoustic trauma in service, he is service 
connected for a hearing disability due to such trauma, and 
there is nothing that casts doubt upon his report of 
tinnitus. The Board finds these factors are sufficient to at 
least place the positive and negative evidence in equipoise 
as to whether the acoustic trauma in service leading to his 
hearing disability can be dissociated from the tinnitus post 
service.  In this circumstance the benefit of the doubt 
doctrine is for application.  38 U.S.C.A. § 5107.  
Accordingly, the Board finds that tinnitus was incurred in 
service and that it continued thereafter, that there is 
competent evidence that the veteran currently has this 
disability and that service connection for tinnitus is 
warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In December 1999, when the veteran filed an appeal of the 
issue of entitlement to service connection for tinnitus, the 
veteran also filed a timely notice of agreement to the 
November 1999 rating decision which denied the veteran's 
claim for an increased rating for left ear hearing loss, 
currently evaluated at zero percent.  While the RO issued a 
statement of the case and a supplemental statement of the 
case on the issue of entitlement to service connection for 
tinnitus, the RO did not issue a statement of the case 
addressing the issue of entitlement to an increased rating 
for left ear hearing loss.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of the timely 
notice of disagreement filed by the appellant in December 
1999 as to the issue of entitlement to an increased 
evaluation for left ear hearing loss, the Board is required 
to remand this claim for issuance of an appropriate statement 
of the case.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his service-
connected left ear hearing loss.  Any 
medical records other than those now on 
file pertaining to this disability should 
be obtained and associated with the 
claims folder.

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a statement of the case with 
respect to the issue of entitlement to an 
increased evaluation for left ear hearing 
loss, and given the opportunity to 
respond thereto.  

4.  The RO is reminded that any statement 
of the case issued with respect to the 
claim for an increased evaluation for the 
veteran's left ear disability must 
contain all applicable laws and 
regulations, and the appellant must be 
advised of the time in which to perfect 
his appeal.  The appellant is admonished 
that the Board will not consider this 
claim without the filing of a timely 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


